DETAILED ACTION
	Claims 1, 8, and 15 objected to for minor informalities.
	Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities: The last limitation of claims 1, 8, and 15 recite "removing the annotations from … words that has a part of speech that is not one or a noun and a noun supporting adjective."  Examiner assumes the "or" is a typographical error and interprets the limitation as "a part of speech that is not one of a noun and a noun supporting adjective." Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina et al., U.S. PG-Publication No. 2014/0163951 A1, in view of Xu et al., U.S. PG-Publication No. 2018/0365211 A1, further in view of Byrd et al., U.S. Patent No. 5,423,032.

Claim 1
	Nikoulina discloses a method for performing named entity recognition. Nikoulina discloses "a hybrid adaptation approach to named entity (NE) extraction systems." Nikoulina, ¶ 23. Liang discloses "methods … for recognizing … entities in arbitrary text using natural language processing." Liang, ¶ 13. The method implements a "named entity recognition (NER) component 14." Id. at ¶ 33.
	Nikoulina discloses the method comprising: obtaining a text having a plurality of words. NER component 14 "processes the source text and assigns parts of speech to the words (tokens) in the text." Id.
	Nikoulina discloses comparing … words to a dictionary. NER component 14 parses text to "generate a sequence of tokens," identify "nouns and noun phrases and tagging some of these as named entities, e.g. by using a named entity dictionary, online resource, or the like." Id. at ¶ 57.
	Nikoulina discloses creating, based on the comparison, an annotation for at least one of the plurality of words that the least one of the plurality of words refers to a named entity. Nikoulina discloses tagging noun and noun phrases as named entities using a named entity dictionary; the tag is analogous to the claimed annotation. Id.
parsing the text to identify a part of speech for each of the plurality of words. NER component 14 "processes the source text and assigns parts of speech to the words (tokens) in the text." Id. at ¶ 33.
	Nikoulina discloses [preventing] annotations [for] each of the at least one of the plurality of words that has a part of speech that is not one or a noun. Nikoulina discloses tagging only "noun and noun phrases" as named entities; thus annotations are prevented for words that are not nouns or nouns phrases. See Id. at ¶ 57.
	Nikoulina does not expressly disclose comparing each of the plurality of words to a dictionary. However, known prior art methods of named entity recognition do perform the dictionary matching on every word in a text. For example, Xu discloses comparing each of the plurality of words to a dictionary. Xu discloses that known prior art methods of named entity recognition include steps of "conducting word segmentation on sentences," "constructing a dictionary tree," "traversing the result of word segmentation, matching with a dictionary," marking the position of the "content matched with the dictionary," "traversing the next sentence of a text; and outputting a final annotation result till all the sentences of the text are traversed." Xu, ¶ 4.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the named entity recognition method of Nikoulina to incorporate comparing every word to a named entity dictionary as taught by Xu. One of ordinary skill in the art would be motivated to integrate comparing every word to a named entity dictionary into Nikoulina, with a reasonable expectation of success, in order to increase entity recognition accuracy by increasing the amount of text evaluated to generate more candidate entities for further evaluation.
removing the annotations from each of the at least one of the plurality of words that has a part of speech that is not one of noun and a noun supporting adjective.
	Byrd discloses removing the annotations from each of the at least one of the plurality of words that has a part of speech that is nor one of noun and a noun supporting adjective. Byrd discloses a "method … for extracting multi-word technical terms from text," wherein "technical terms" include "a proper noun phrase." Byrd, 1:48-54; 2:19-21. The method receives a text file and produces "an intermediate list of word strings." A grammatical constraints checker converts the intermediate list of word strings into a "final list of candidate terms … by eliminating those word strings that do not satisfy grammatical constraints." Id. at 3:14-42. In one embodiment, the grammatical constraints check the word strings to be "noun phrases that consist only of adjectives … and nouns and that end in a noun." Id. at 2:46-60. Accordingly, Byrd discloses receiving a list of word strings (e.g. the strings annotated as named entities by Nikoulina-Xu) and removing the string from consideration as a named entity (e.g. removing the named entity annotation) based on grammatical constraints requiring the string to (1) only comprise nouns and adjectives and (2) end in a noun (e.g. noun phrase comprising only nouns and supporting adjectives).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the entity recognition method of Nikoulina-Xu to incorporate the grammatical constraints taught by Byrd. One of ordinary skill in the art would be motivated to integrate the grammatical constraints into Nikoulina-Xu, with a reasonable expectation of success, in order to improve the quality of the resulting list of word strings representing the named entities. See Byrd, 2:51-54.

Claim 3
	Nikoulina discloses wherein the named entity consists of one of a place and a person. Each named entity is "associated with a respective type … such as PERSON, DATE, ORGANIZATION, PLACE, and the like." Nikoulina, ¶ 57.

Claim 6
	Nikoulina discloses wherein parsing the text to identify the part of speech for each of the plurality of words includes performing a part of speech tagging algorithm. NER component 14 uses natural language parser 22 to processes "the source text and assign[] parts of speech to the words (tokens) in the text." Nikoulina, ¶ 33.

Claims 8, 10, and 13
	Claims 8, 10, and 13 recite a system configured to perform the steps of the method recited in claims 1, 3, and 6. Accordingly, claims 8, 10, and 13 are rejected as indicated in the rejection of claims 1, 3, and 6.

Claims 15, 17, and 20
	Claims 15, 17, and 20 recite a computer readable storage medium1 storing instructions for performing the steps of the method recited in claims 1, 3, and 6. Accordingly, claims 15, 17, and 20 are rejected as indicated in the rejection of claims 1, 3, and 6.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina, in view of Xu, further in view of Byrd, further in view of Liang et al., U.S. PG-Publication No. 2009/0144609 A1.

Claim 2
	Liang discloses wherein comparing each of the plurality of words to a dictionary includes performing natural language processing on a definition in the dictionary for each of the plurality of words. Liang discloses "methods … for recognizing … entities in arbitrary text using natural language processing." Liang, ¶ 13. Liang discloses an entity detection step that applies lexical analysis "based on a combination of dictionary entries and a set of regular expression patterns." The dictionary entries include "common given names and family names," "geographic keywords," and "organization-related keywords." Liang compares words in the text to the dictionary entries in order to recognize natural language patterns indicating possible entities. Id. at ¶¶ 55-64.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify named entity recognition method of Nikoulina-Xu-Byrd to incorporate natural language processing using regular expression matching as taught by Liang. One of ordinary skill in the art would be motivated to integrate natural language processing into Nikoulina-Xu-Byrd, with a reasonable expectation of success, in order to increase accuracy of entity recognition by using known natural language expressions to recognize common patterns indicating a person's name, place name, and/or organization name. See Liang, ¶¶ 56-58.

Claim 9
	Claim 9 recites a system configured to perform the steps of the method recited in claim 2. Accordingly, claim 9 is rejected as indicated in the rejection of claim 2.

Claim 16
	Claim 16 recites a medium storing instructions for performing the steps of the method recited in claim 2. Accordingly, claim 16 is rejected as indicated in the rejection of claim 2.


	Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina, in view of Xu, further in view of Byrd, further in view of Christodoulopoulos et al., U.S. Patent No. 10,896,222 B1.

Claim 4
	Christodoulopoulos discloses storing the text with a metadata file that includes the remaining annotations. Christodoulopoulos discloses a method for named entity recognition of unstructured text. Christodoulopoulos, 3:3-21. The method uses a look-up table "that associated text associated with a related entity." Id. at 4:13-34. Bhatt discloses a "natural language processing (NLP engine 22 that … identifies entities … in unstructured text of a document" and "produces structured information data from the unstructured input text based on … relationships between entities." Bhatt, ¶ 14. The method uses text analytic annotators 232 to "record annotations over regions of a document" and may perform tasks including "automatically Id. at ¶ 19. Bhatt discloses using a text analytic dictionary 260 comprising dictionary items "logically associated with metadata" including "a dictionary definition associated with the term in the dictionary document." Id. at ¶¶ 21-22. The unstructured text may include "association data" comprising metadata indicating that text data is "associated with the first related entity data." Id. at 9:16-28. Portions of the unstructured text are "annotated or tagged as corresponding to the first related entity data." Id. at 13:4-19. In one embodiment, the method outputs data "that may be stored separately from the unstructured text, such as in a separate file." The output comprises "a list of words … identified from the unstructured text data as corresponding to the first related entity data" wherein the list of words output is stored "in a separate file (or as metadata associated with the unstructured text data) … along with annotations … representative of characteristics of these words." For example, "each word in this list may be marked-up with an appropriate symbol … or characters to indicate the related entity of the knowledge database that the respective word has been identified as corresponding to." Id. at 13:53-14:15. Accordingly, Christodoulopoulos discloses a separate metadata file comprising a list of words associated with recognized entities along with annotations comprising symbols or characters indicating the related to the entities.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the named entity recognition method of Nikoulina-Xu-Byrd to incorporate the separate metadata file as taught by Christodoulopoulos. One of ordinary skill in the art would be motivated to integrate the separate metadata file into Nikoulina-Xu-Byrd, with a reasonable expectation of success, in order to create a predefined structure that is "used to further enrich a knowledge database used to construct the subject entity 

Claim 5
	Nikoulina, in view of Christodoulopoulos, suggests wherein the annotation includes a definition obtained from the dictionary. Nikoulina discloses using a dictionary to tag recognized entities with tags such as "PERSON, DATE, ORGANIZATION, PLACE, and the like." Nikoulina, ¶ 57. Person, data, organization, and place are definitions acquired from a named entity dictionary that define the named entity type of a recognized named entity. Christodoulopoulos discloses a separate metadata file containing a list of words from unstructured text corresponding to a named entity, wherein "each word in this list may be marked-up with an appropriate symbol … or characters to indicate the related entity of the knowledge database that the respective word has been identified as corresponding to." Christodoulopoulos, 3:53-14:15.
	One of ordinary skill in the art would recognize that the "appropriate symbol" of Christodoulopoulos indicating the related entity could include the symbols "PERSON, DATE, ORGANIZTION, PLACE, and the like" as derived from the named entity dictionary of Nikoulina. The rationale for the combination is the same as indicated in the rejection of claim 4.

Claims 11-12
	Claims 11-12 recite a system configured to perform the steps of the method recited in claims 4-5. Accordingly, claims 11-12 are rejected as indicated in the rejection of claims 4-5.

Claims 18-19
	Claims 18-19 recite a computer readable storage medium storing instructions for performing the steps of the method recited in claims 4-5. Accordingly, claims 18-19 are rejected as indicated in the rejection of claims 4-5.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina, in view of Xu, further in view of Byrd, further in view of Weisberg et al., U.S. PG-Publication No. 2020/0004815 A1.

Claim 7
	Weisberg discloses wherein obtaining the text includes performing optical character recognition on a plurality of images. Weisberg discloses a prior art technique of named entity recognition using a business cards, comprising steps of performing OCR on the entire card wherein the "OCR can detect text in an image  and extract the recognized text into a machine readable character string." Named entity recognition combines "the OCR output with a dictionary search, and trained models to assign labels to words." Weisberg, ¶¶ 2-3.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the named entity recognition method of Nikoulina-Xu-Byrd to incorporate optical character recognition as taught by Weisberg. One of ordinary skill in the art would be motivated to integrate optical character recognition into Nikoulina-Xu-Byrd, with a reasonable expectation of success, in order to extract named entities from images and hardcopy documents (e.g. a business card).

Claim 14
	Claim 14 recites a system configured to perform the steps of the method recited in claim 7. Accordingly, claim 14 is rejected as indicated in the rejection of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The recited computer readable storage medium is "not to be construed as being transitory signals." Spec., ¶ 61.